DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16805307 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 8, the prior art of record, alone or in combination, fails to teach at least “in response to determining whether the obsequious expression describes the content entity, generating the query by: in response to determining the obsequious expression describes the content entity, including the content entity and the obsequious expression in the query; and  in response to determining the obsequious expression does not describe the content entity, including the content entity in the query and excluding the obsequious expression from the query.”
At best, GE et al (US 20200380077) teaches in ¶18 the predefined language model may be trained via supervised training using labeled data examples from historical conversations, and/or reinforcement training based on user feedback data and in ¶37 an unresolved user utterance 216B is a simple "thanks" which does not actually include any references to entities. Accordingly, coreference resolution machine 102 detects that the unresolved user utterance 216B can be sent straight to the speech act classifier machine 110, which in turn detects an acknowledgment speech act.

At best, Kim et al (US 20190378515) teaches in ¶786 The performance of the speech recognition includes recognizing the entity name from the utterance, analyzing a speech act contained in the utterance, recognizing whether an utterance is a polite language or an impolite language based on information stored in the relationship rule DB 141b, and recognizing whether the utterance is honorific.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669